 1
                                                                               O
 2
 3
 4
 5
 6
 7
 8             IN THE UNITED STATES DISTRICT COURT
 9          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     RICHARD CRUZ,
                                            Case No. SA CV 20-2193 CAS (MRW)
12                     Petitioner,
                                            ORDER ACCEPTING FINDINGS
13                                          AND RECOMMENDATIONS OF
                  v.
                                            UNITED STATES MAGISTRATE
14                                          JUDGE
     WARREN MONTGOMERY,
15   Warden,

16                     Respondent.

17
18         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the
19   records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. Petitioner did not file any written objections to the
21   report. The Court accepts the findings and recommendation of the
22   Magistrate Judge.
23         IT IS ORDERED that the Attorney General’s dismissal motion be
24   granted and that judgment be entered dismissing this action with
25   prejudice.
     DATE: July 6, 2021                  ___                      ___
26
                                         HON. CHRISTINA A. SNYDER
27                                       SENIOR U.S. DISTRICT JUDGE
28
